Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 8/27/2021. Claims 1-20 are pending in the case. Claims 1, 8 and 15 are amended.  Claims 1, 8 and 15 are independent claims. Claims 1-20 are rejected.

Summary of claims

3.	Claims 1-20 are pending, 
	Claims 1, 8 and 15 are amended,
	Claims 1, 8 and 15 are independent claims,
Claims 1-20 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 10-11, filed 8/27/2021, have been fully considered but are not persuasive in view of new rejection ground(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew Cullen et al (US Publication 20040039681 A1, hereinafter Cullen), and in view of John Thorne King et al (US Publication 20020152133 A1, hereinafter King), and Silvia Ohana (US Publication 20150026095 A1, hereinafter Ohana).

As for independent claim 1, Cullen discloses: A method comprising: performing, using at least one processor ([0084], a processor (e.g., a microprocessor or microcontroller) within the computer loads and runs the web browser to access the data network), multiple price analyses associated with a proposal (Abstract, producing analytical data related a project bid management system; [0354], the analytical data requested can be related to various price and performance factors as a function of the transactional data); generating a visualization that overlays results of the multiple price analyses in a common graph, different ones of the price analyses associated with different data points in the graph ([0364], in generating the analytical data, various mathematical and statistical functions may be utilized to produce a wide variety of information requested by the user, the analytical data can be presented to the user in a variety of reporting views, and the analytical data may be graphically displayed to assist the user in analyzing projects); receiving a user selection of one or more of the data points in the graph to be excluded ([0390], a user can select a particular project sector/family and choose from various “impact variables” (e.g., filters), such as geography, vendor tier, etc.; see more in Ohana); repeating, using the at least one processor, the multiple price analyses without using the one or more excluded data points ([0357], the request may include one or ; and updating the visualization based on results of the repeated price analyses ([0390], a user can select a particular project sector/family and choose from various “impact variables” (e.g., filters), such as geography, vendor tier, etc., an various project performance reporting views to present a reporting view containing aggregate summary analytical data associated with every combination of the listed impact variables associated with the specific historical project performance data).
Cullen discloses the analytical data can be presented to the user in a variety of reporting views, and the analytical data may be graphically displayed to assist the user in analyzing projects ([0364]) but does not expressly disclose generating overlay results, in an analogous art of managing price analysis data in graphical user interface, King discloses: generating a visualization that overlays results of the multiple price analyses in a common graph ([0161], create a curve overlay whereby multiple materials can be selected and the marketplace provides comparison between those materials);
Cullen and King are analogous arts because they are in the same field of endeavor, visualizing price analytical data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Cullen using the teachings of King to clearly include generating curve overlay to present the analysis result file. It would provide Cullen’s method with the enhanced capability of presenting the analytical data in more formats so user may easily understand the trend of analysis result.
receiving a user selection of one or more of the data points in the graph to be excluded (Abstract, displaying analysis information about a portfolio across several charts and tables, based on the resulting information in the charts and tables the user may select different groups of securities, directly from the charts and tables, to be included in, excluded from, or have set constraints in subsequent analysis); repeating, using the at least one processor, the multiple price analyses without using the one or more excluded data points ([0018], the user selects directly from the various charts and graphs securities to be excluded from the securities universe of the consecutive analysis); and updating the visualization based on results of the repeated price analyses ([0018], user may select two securities to be excluded from the subsequent analysis, then the modified/updated charts and tables are displayed);
Cullen and King and Ohana are analogous arts because they are in the same field of endeavor, visualizing price analytical data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Cullen using the teachings of Ohana to clearly include 

As for claim 2, Cullen-King-Ohana further discloses: wherein receiving the user selection of the one or more data points to be excluded comprises: providing a pop-up menu in association with one of the data points in the visualization (Cullen: [0279], a pop-up window can be displayed for the user; [0390], a user can select a particular project sector/family and choose from various “impact variables” (e.g., filters); please note user may be provided a pop-up window to select filter); and receiving a user invocation of a function to exclude the associated data point (Cullen: [0390], a user can select a particular project sector/family and choose from various “impact variables” (e.g., filters); please note user may be provided a pop-up window to select filter).

As for claim 3, Cullen-King-Ohana further discloses: receiving and storing an annotation associated with each of the one or more excluded data points, each annotation providing an explanation for excluding the associated data point (Cullen: [0316], include comments by the buyer, vendor and/or administrator on the status or personal project satisfaction thus far; [0326], user may enter any comments; King: [0163], the user can enter comments).
wherein the visualization comprises controls configured to identify which of multiple curves are fit to the data points in the common graph, different curves associated with different price analyses (King: [0161], create a curve overlay whereby multiple materials can be selected and the marketplace provides comparison between those materials).

As for claim 5, Cullen-King-Ohana further discloses: generating a report or summary of award that includes the updated visualization (Cullen: [0390], a user can select a particular project sector/family and choose from various “impact variables” (e.g., filters), such as geography, vendor tier, etc., an various project performance reporting views to present a reporting view containing aggregate summary analytical data associated with every combination of the listed impact variables associated with the specific historical project performance data).

As for claim 6, Cullen-King-Ohana further discloses: reintroducing at least one excluded data point back into the multiple price analyses (Cullen: [0390], a user can select a particular project sector/family and choose from various “impact variables” (e.g., filters), such as geography, vendor tier, etc., an various project performance reporting views to present a reporting view containing aggregate summary analytical data associated with every combination of the listed impact variables associated with the specific historical project performance data; please note user can change the filter to reintroducing previously filter out data).

the proposal comprises a supplier's response to a request for proposal, quote, bid, or information (RFX) (Cullen: producing analytical data related a project bid management system; King: [0012], allows buyers to issue a request for quote and receive responses from suppliers).

As for claims 8-14, it recites features that are substantially same as those features claimed by Claims 1-7, thus the rationales for rejecting Claims 1-7 are incorporated herein.

As for claims 15-20, it recites features that are substantially same as those features claimed by Claims 1-6, thus the rationales for rejecting Claims 1-6 are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171